—Appeal from a judgment of the Supreme Court, Westchester County (Cerrato, J.), dated March 10,1983, which granted an application to open the voting polls in Dobbs Ferry at 6:00 a.m. on March 15, 1983 and keep them open until 10:00 p.m., to the extent of directing that the polls open at 6:00 a.m. and close at 9:00 p.m. Judgment modified, on the facts, by deleting therefrom “9:00 p.m.” and substituting therefor “10:00 p.m.”, and by adding a provision thereto that the Clerk of the Village of Dobbs Ferry mail to each registered voter by 10:00 a.m. on March 11, 1983, a notice that the voting hours for the general village election to be held on March 15,1983 will be 6:00 a.m. to 10:00 p.m., instead of 7:00 a.m. to 9:00 p.m. as originally scheduled. As so modified, judgment *878affirmed, without costs or disbursements. A copy of the order to be entered hereon shall be personally served on all the candidates no later than 12:00 p.m. (noon) on March 11, 1983. Under the facts of this case, we deem the modification made herein to be a proper exercise of discretion. Mollen, P. J., Gulotta, O’Connor and Rubin, JJ., concur.